Citation Nr: 1520404	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-45 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the case twice, in March 2014 and in June 2014, for development of additional evidence.

On his November 2009 VA Form 9, the Veteran requested a DRO hearing for his claim.  A hearing was scheduled for October 2012 and the Veteran was notified of the hearing in August 2012.  The Veteran failed to appear without good cause; therefore, there is no prejudice to his claim due to a lack of hearing.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence reflects the Veteran has not been shown to have a left shoulder disability that manifested in service or within one year thereafter, or a current left shoulder disability that is causally or etiologically related to his military service.


CONCLUSION OF LAW

The Veteran's left shoulder disability was not incurred or aggravated in service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in May 2007 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  The Veteran was also given the opportunity to supplement the record.  

The Veteran applied for Social Security Disability Benefits, and the RO obtained his initial application and denial letter.  His file does not contain the medical records from his Social Security application, but the Board considers this to be harmless error because his shoulder condition was only mentioned once and in passing on his application for benefits, and the application was ultimately denied.  Because of this, the records are not relevant, and the Veteran has not asserted that the records are relevant or would be necessary in order to decide his claim.  The Board is not required to obtain irrelevant records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  Therefore, it is harmless error that the Veteran's Social Security records have not been obtained.

The Board remanded the Veteran's claim twice in order to further develop the record.  In March 2014 the Board directed the RO to have an opinion provided on the Veteran's case by an orthopedist.  In June 2014 the Board remanded because a review of the Veteran's claims file was done by an orthopedic physician's assistant and not an orthopedist, which did not comply with the March 2014 remand directives.  The Board also directed the RO to ask the Veteran to identify any additional sources and approximate years of treatment, especially between 1969 and 2005, in order to further develop the record.  In June 2014, the RO sent the Veteran a letter regarding those additional treatment questions and supplied the Veteran with a VA Form 21-4142; the Veteran has not responded to that request.  Additionally, in January 2015, the Veteran's claims file was reviewed by an orthopedist and the orthopedist provided an adequate opinion.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his left shoulder disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Entitlement to Service Connection for Left Shoulder Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records indicate that he had a left shoulder contusion during service, in February 1969.  His treatment records indicate that he fell on the shoulder and did not know how he injured it.  An x-ray was done which showed no dislocation, and the Veteran's treating physician indicated he believed it was a muscular or tendon tear and prescribed a sling.  In March 1969, the Veteran was admitted to the hospital on base for a contusion to his left shoulder, but records indicate he had conservative treatment and after eighteen days was returned to duty with no profile limitations. On separation examination,  in November 1969, his upper extremities were within normal limits.  He denied a history of a painful or trick shoulder.  The Veteran also reported that his arm hurt when the weather changed. 

The Veteran's records also show a current disability.  In November 2006, the Veteran underwent an x-ray of both his shoulders, indicating degenerative changes in his joints without obvious acute fracture or dislocation.  In December 2006, the Veteran complained of arthritis in both shoulders.  In his application for Social Security benefits in August 2007, he mentioned that his shoulders were stiff and limited in motion.  From August 2007 to October 2013, the Veteran's treatment records show complaints of shoulder pain in both shoulders.  An August 2007 private examination showed that the Veteran had constant, localized pain in his left shoulder and arm that was 10 out of 10 on the pain scale and was worse with physical activity, but was not incapacitating.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation, and both shoulders had flexion and abduction of 180 degrees with additional 10 degree limitations to the left shoulder from pain, fatigue, weakness, and lack of endurance after repetitive use.  As early as October 2007, the Veteran's treatment records indicate a diagnosis of degenerative joint disorder (DJD) bilaterally.  In April 2011, records noted that the Veteran's shoulders had full range of motion, were nontender, and showed no signs of effusion.  A February 2012 x-ray indicated that neither shoulder showed fractures, dislocation or joint narrowing, but both showed mild spurring of the inferior glenoid rim.

In February 2012, the Veteran underwent another shoulder examination.  The examiner diagnosed bilateral DJD, and noted the Veteran's report of dull, severe pain two to four times a month that lasts two to seven days.  The examiner also indicated that the Veteran had flare-ups, for which he had to rest and limit his daily activities.  The Veteran's left and right shoulder flexion and abduction ended at 140 degrees, with painful motion beginning at 130 degrees.  He also showed tenderness to palpation bilaterally.  The examiner diagnosed mild degenerative spurring in both shoulders with no joint narrowing, and indicated that the Veteran quit his job partially because his joint pain made it hard for him to function optimally as an automobile painter and serviceman.  He also noted that the Veteran's pain flare-ups had become more frequent and intense.

There is little evidence, however, linking the Veteran's in-service shoulder contusion to his current DJD.  A private medical examination in August 2007 stated that the Veteran's left shoulder condition had existed since 1968 and was due to injury while working engineering detail on a bridge in Vietnam.  However, the private examiner indicated that he could not diagnose the left shoulder condition because a lack of objective factors.  

A September 2009 VA examination indicated that the Veteran worked for many years as a body repairman, using hammers to straighten out metal, and was very active in the use of his shoulders for his employment.  During the examination, the Veteran indicated that he had pain and weakness in both shoulders, as well as his wrists and elbows.  He noted that he did not have flare-ups or incapacitating events, and that he did not use slings or braces.  His ability to lift was limited by his shoulder pain, but he did not indicate that it had significant effect on his current lifestyle.  In his opinion, the examiner stated that the Veteran most likely has polyarthralgia in his shoulders, elbows, and wrists bilaterally, which were more likely than not more related to his occupation as an auto body repairman than to his work in the military.

In April 2014, the Veteran's claims file was reviewed by a physician's assistant (PA).  The PA found that the Veteran's condition was less likely than not incurred in or caused by service, because there was no evidence of a chronic condition associated with or aggravated by service, and the degenerative changes are bilateral and likely occupational.

In January 2015, pursuant to remand directives, the Veteran's claims file was reviewed by an orthopedist.  The examiner found that it was less likely than not that the Veteran had a shoulder disability, and if he did, it was less likely than not that the disability was caused by or related to service.  Also pursuant to the remand directives, the examiner discussed the Veteran's left shoulder contusion in service, his duties in service as a brick mason, and his reported intermittent arm pain at separation, as well as the Veteran's physically demanding job post-service.  The examiner noted that the shoulder injury was a minor contusion, for which the Veteran was treated and sent back to full duty, and there was no report in the Veteran's treatment records of continued or chronic shoulder pain or dysfunction made by either the Veteran or his examiner upon separation.  He also opined that the Veteran's brick mason duties had no relation to the Veteran's condition because, in addition to his brick mason duties preceding his alleged in-service injury, there is no documentation or evidence to support a claim that his shoulder disability was related to his service duties or alleged injuries.  He noted that the Veteran "was able to continue with arduous work without any evidence of dysfunction or aggravation for well over 30 years following service separation."  

The examiner also stated that the Veteran's physical examination of both shoulders was normal, and his x-rays were also essentially normal, showing only minimal age-related arthritic changes occurring equally in both shoulders, "that showed very little progression over the course of the 4 years from age 58 to 62, when these xrays [sic] were completed."  He noted that all medical treatment records regarding the Veteran's shoulders failed to show any significant evidence of progression or measurable change in functional impairment.  Additionally, there are no records between service and 2006 that document chronic follow-up visits for a shoulder condition, a thirty-five year time period, and there is no competent medical evidence in the file to indicate that the condition manifested within one year of separation.

Based on the opinions of the VA examiners, the Board finds that the Veteran's left shoulder disability of degenerative joint disease is less likely than not related to his shoulder contusion in service.  The Veteran's left and right shoulder degenerated at a similar rate, and several VA examiners noted that the progress of degeneration was most likely related to his age and post-service work experience as an automobile repairman.  The Veteran's 2007 private examiner could not reach a conclusion regarding diagnosis, and did not support his statement about etiology with any objective medical or nonmedical evidence; therefore his conclusions are given little weight.

Additionally, for conditions subject to presumptive service connection, such as arthritis, if there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not alleged continuity of symptoms, except possibly in his notice of disagreement where he stated, "I contend that because of this in service injury I at present continue to suffer pain, discomfort, and limited motion.  The onset of this service related disability was in the US Army and Vietnam." Assuming that this statement is an allegation of continuity of symptoms since service, such is outweighed by the 1969 separation examination which showed that his upper extremities were normal. Further at the time of the separation examination, he specifically denied a history of shoulder pain.  Notably, the Veteran's treatment records begin in 2006, and he has not submitted any medical records or lay statements regarding his condition between service and the time he was diagnosed with DJD.

The Veteran claims his left shoulder condition is directly related to the contusion he suffered in service. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, however, the Veteran lacks the medical expertise necessary to form a competent opinion on the etiology of his condition.  For this reason, the opinions of the VA examiners are given significantly more weight.  Because the Veteran's condition deteriorated in the same way in both shoulders and is likely related to his employment rather than his service, the Board denies service connection.


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


